 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    WESLEY B. AMES and STANLEY R.
      AMES,                                       NO: 2:13-CV-0257-TOR
 8
                               Plaintiffs,        ORDER DISMISSING ESTATE OF
 9                                                RUBYE M. AMES WITH PREJUDICE
            v.
10
      RANDALL S. AMES,
11    DARLEEN AMES, and
      ED GRABLE, SR. as personal
12    representative for the Estate of Rubye
      M. Ames,
13                               Defendant.

14

15         BEFORE THE COURT is the Plaintiffs’ Expedited Motion to Dismiss all

16   Claims Against Ed Grable, Sr. as personal representative of the Estate of Rubye M.

17   Ames. ECF No. 79. The motion is necessarily filed pursuant to Federal Rule of

18   Civil Procedure 41(a)(2). The Court has reviewed the record and files herein, and

19   is fully informed.

20



     ORDER DISMISSING ESTATE OF RUBYE M. AMES WITH PREJUDICE ~ 1
 1         An order issued in Stevens County probate case number 18-4-00085-33

 2   barred any judgment against the Estate of Rubye M. Ames, thereby rendering all

 3   such claims in this case against the Estate moot.

 4         ACCORDINGLY, IT IS HEREBY ORDERED:

 5         Pursuant to Rule 41(a)(2), Ed Grable, Sr. as personal representative of the

 6   Estate of Rubye M. Ames is DISMISSED from this action, with prejudice and

 7   with all parties bearing their own fees and costs.

 8         The District Court Executive is directed to enter this Order, furnish copies to

 9   the parties, and adjust the docket sheet accordingly.

10         DATED January 15, 2019.

11

12                                   THOMAS O. RICE
                              Chief United States District Judge
13

14

15

16

17

18

19

20



     ORDER DISMISSING ESTATE OF RUBYE M. AMES WITH PREJUDICE ~ 2
